       Case 5:18-cv-05140-NIQA Document 12 Filed 12/10/18 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE COUNTY OF LEHIGH,                             :
                     Plaintiff,                   :      NO. 18-5140
                                                  :
                    v.                            :
                                                  :
ATLANTIC RICHFIELD COMPANY, ET AL.,               :
                     Defendants.                  :

                               ENTRY OF APPEARANCE

     Please enter by appearance on behalf of the Plaintiff, the County of Lehigh.




                                                  Respectfully Submitted:


                                                  Thomas M. Caffrey
                                                  Thomas M. Caffrey
                                                  Attorney I.D. No. 46558
                                                  PO Box A
                                                  Coplay, PA 18037-0200
                                                  (610) 434-4418
                                                  tcaffrey@rcn.com
